Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansl (US Pub App 2015/0104286).

Regarding claim 1, Hansl discloses a temporary storage and sequencing portion for an object handling and retrieval system, the object handling and retrieval system including an automated storage system for storing a plurality of containers (8), at least one workstation (4), and a container drop off point (on 3, Fig.1), the temporary storage and sequencing portion configured to engage with the container drop off point and comprising: 
a frame (Fig.2B), wherein the frame includes a plurality of temporary storage positions for storing containers of the plurality of containers (Para.40);
a track (3) mounted on the frame, the track engaging with the container drop off point for moving and placing the containers into the temporary storage positions (Fig.1), the track configured to engage with the at least one workstation for removing the containers from the temporary storage positions (Fig.1) for delivery to the at least one workstation in a predetermined order by a control utility (Para.72), irrespective of the order in which the containers arrived at the drop off point (Para.80-81).

Regarding claim 3, Hansl further discloses the frame comprises a first frame and a second frame, the first frame linked to the second frame, and the first frame and the second frame each configured to engage with a single workstation of the at least one workstation to deliver containers to the single workstation (Fig.1).

Regarding claim 4, Hansl further discloses the frame comprises a first frame and a second frame, the first frame linked to the second frame and the first and second frame configured to deliver containers to a first workstation and a second workstation of the at least one workstations (Fig.1).

Regarding claim 7, Hansl further discloses stationary storage positions (Para.40).

Regarding claim 8, Hansl further discloses the frame is configured to be located adjacent to the workstation (Fig.1).

Regarding claim 9, Hansl further discloses the frame is configured to be located adjacent to the object handling retrieval system (Fig.1).

Regarding claim 10, Hansl further discloses frame is configured to be located between the storage system and the workstation (Fig.1).

Regarding claim 11, Hansl further discloses the container stored in the temporary storage positions is a storage container (Para.40).

Regarding claim 12, Hansl further discloses the container stored in the temporary storage positions is a delivery container (element 2).

Regarding claim 13, Hansl further discloses an output port, wherein the track is configured to present containers to the output port (21) to provide access to the workstation (Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Hansl (US Pub App 2015/0104286) in view of Lindbo et al (US Pub App 2015/0127143).

Regarding claim 2, Hansl does not further specifically disclose: struts, vehicles or shuttles arranged on the track for moving the containers around the track from the temporary storage positions to the workstation.
Lindbo teaches a vehicle for moving containers (Fig.9).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hansl in view of Lindbo to have struts, vehicles or shuttles arranged on the track for moving the containers around the track from the temporary storage positions to the workstation in order to more efficiently transport containers.

Regarding claim 5, Hansl does not further specifically disclose the frame is configured to store a plurality of containers in a stack.
Lindbo teaches a plurality of containers in a stack (Fig.9).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hansl in view of Lindbo to have containers in a stack in order to more efficiently transport containers.

Regarding claim 6, Hansl does not further specifically disclose vehicles arranged on the tracks and configured to temporarily store containers as a movable storage position.
Lindbo teaches a vehicle for moving containers (Fig.9).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hansl in view of Lindbo to have struts, vehicles or shuttles arranged on the track for moving the containers around the track from the temporary storage positions to the workstation in order to more efficiently transport containers.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Hansl (US Pub App 2015/0104286) in view of Livesay (US 6,321,138).

Regarding claim 14, Hansl further discloses the only container access point is adjacent to the at least one workstation (Para.48).
Hansl does not further specifically disclose the track is completely encased.
Livesay teaches the sides of the building may have lower roofs to cover the conveyors and loaders. Docks allow trucks or trailers to deliver loads for input and to receive their loads for delivery (Col.4, lines 36+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hansl in view of Livesay to have the track completely encased in order to increase safety to the user.

Response to Arguments
Applicant’s arguments filed 7/22/2022 with respect to the 102 and 103 rejection of the claims have been fully considered and are not persuasive.  
Regarding Applicant's argument contending that the previously made rejection does not disclose “delivery to the at least one workstation in a predetermined order by a control utility, irrespective of the order in which the containers arrived at the drop off point”, inasmuch as Applicant had claimed this feature, it is disclosed by Hansl as was detailed in the previous rejection.  And as such, any arguments pertaining to this element are considered nonpersuasive.  As can best be seen in paragraphs 80-81, Hansl discloses assigning source containers to a picking order (it is possible to identify the source container 2.1 by reading the data on the data carrier 49 (FIG. 2) by means of the detection device 48 and by the detection device 48 transmitting a corresponding signal to the control device 47, so that the control device 47 can identify the source container 21. On the basis of the loading aids identification number, the control device 47 can clearly assign a source container 2.1 to a picking order and/or an article (picking load) in the source container 2.1. On the basis of the identification of the source container 2.1, the control device 47 can clearly assign an (electronically recorded) picking order to this source container 2.1. For this picking order, the control device 47 also determines the number of destination containers 6 required.)  
Regarding Applicant's argument contending that the previously made rejection does not disclose “temporary storage positions”, inasmuch as Applicant had claimed this feature, it is disclosed by Hansl as was detailed in the previous rejection.  And as such, any arguments pertaining to this element are considered nonpersuasive.  It is noted that a temporary storage position is any position a container is placed for any limited amount of time, even for a moment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652